Per Curiam.

Giving the evidence in this record the consideration to which it is fairly entitled, we deem it insufficient, as a matter of law, to support the finding that petitioner was guilty of ‘ ‘ gross negligence ’ ’ in the operation of his motor vehicle, or that he operated it “ in a manner showing a reckless disregard for life or property of others ’ ’ within the meaning of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. (Matter of Hart v. Mealey, 287 N. Y. 39; Matter of Jenson v. Fletcher, 277 App. Div. 454, affd. 303 N. Y. 639; People v. Angelo, 246 N. Y. 451.)
The order of the Appellate Division should be reversed, and the determination of the Commissioner of Motor Vehicles annulled, without costs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Order reversed, etc.